                       UNITED STATES DISTRICT COURT

                      WESTERN DISTRICT OF LOUISIANA

                             SHREVEPORT DIVISION


ROBERT SMITH #579741                             CIVIL ACTION NO. 17-cv-0984

VERSUS                                           JUDGE DOUGHTY

ROBERT DAVIS                                     MAGISTRATE JUDGE HORNSBY


                                   JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law,

      IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Robert Davis’

Motion for Summary Judgment (Doc. 35) is GRANTED, Plaintiff’s Complaint is

DISMISSED WITH PREJUDICE.

      MONROE, LOUISIANA, this 30th day of April, 2019.



                                             _________________________________
                                                    TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE
